953 F.2d 645
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bonnie A. TAYLOR;  Warren J. Taylor, Plaintiffs-Appellants,v.MICHIGAN BELL TELEPHONE COMPANY, a Michigan Corporation;Connecticut General Life Insurance, a foreigninsurer, Defendants-Appellees.
No. 91-2202.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiffs are appealing from orders entered in the district court on March 4, 1991, and September 19, 1991, in this ERISA action.   The district court's March 4 order granted partial summary judgment for the defendants and granted leave for the plaintiffs to file an amended complaint.   The district court's September 19 order permitted the plaintiffs to supplement the record and ordered the parties to show cause why the plaintiffs' case should not be remanded to the plan fiduciary for consideration of new evidence.   The district court advises there has been no ruling on the remand issue and that the plaintiffs have claims which are still pending in the district court.


2
Under 28 U.S.C. § 1291, courts of appeals have jurisdiction only over final decisions of the district court.   A judgment is final if it leaves nothing remaining for the district court to do except execute final judgment.   Catlin v. United States, 324 U.S. 229, 233 (1945).   See Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir.1973) (per curiam).   Absent certification for an interlocutory appeal under 28 U.S.C. § 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).   Upon review and consideration the court concludes that the plaintiffs' appeal must be dismissed.


3
It is therefore ORDERED the plaintiffs' appeal is dismissed sua sponte for lack of appellate jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit.   This order is without prejudice to the plaintiffs' right to perfect a timely appeal upon entry of final judgment in the district court.